Brian S. Miller, UNITED STATES DISTRICT JUDGE
*757Defendant DCo LLC's motion for summary judgment [Doc. No. 197] is granted, and DCo is dismissed.
Summary judgment is appropriate when there is no genuine dispute as to any material fact, and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a) ; Anderson v. Liberty Lobby Inc. , 477 U.S. 242, 249-50, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). To succeed on his products liability claims against DCo, Thomas must show he was exposed to an asbestos-containing product manufactured by DCo. Chavers v. General Motors Corp. , 349 Ark. 550, 79 S.W.3d 361, 369 (Ark. 2002). DCo asserts Ronald Thomas was never exposed to a DCo product. DCo's Br. at 4-5. Thomas did not respond to DCo's motion, and there appears to be no evidence in the record of exposure to a DCo product. Thomas has not raised a dispute of material fact regarding exposure to a DCo product. For these reasons, DCo's motion for summary judgment [Doc. No. 197] is granted, and DCo is dismissed.
IT IS SO ORDERED this 10th day of December 2018.